Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the limitation “second pocket of the second cavity member” is unclear because there is no first pocket of the second cavity member recited in the claim.
In claim 7, the limitation “a second bottom portion of the second pocket” is unclear because there is no first bottom portion of the second pocket recited in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,574,792. Although the claims at issue are not identical, they are not patentably distinct from each other because the different terms used in the claims of the instant application can be interpreted as having the same meaning as the terms used in the claims of the US Patent.
Regarding claim 7:
U.S. Patent No. 9,574,792
Instant Application No. 15/436,425
13. A modular manifold for a tankless water heater, the modular manifold 
comprising: 

a first cavity member, the first cavity member including a first 
opening, a second opening, a first side wall, a first pocket, and a first base 


a second cavity member coupled to the first cavity member to define a modular manifold configuration, the second cavity member including a first opening, a second opening, a second side wall, a second pocket, and a second base wall;  

wherein two of the first and second openings receive a first 
conduit and a second conduit;  

wherein the first pocket is located on an 
interior face of the first cavity member and the second pocket is located on an 
interior face of the second cavity member;  

wherein the first and second base walls, the first and second side walls, and the two openings that receive the first and second conduits define a fluid flow path in the modular manifold;
  
wherein the first and second openings of the first cavity member are located on the first base wall;  and 

wherein the first and second openings of the second cavity member are located on the second base wall;

wherein the first and second pockets 
surround the first and second openings, the first and second base walls, and 
the first and second side walls for the first and second cavity members.



a first cavity member including a first opening of the first cavity member, a first pocket of the first cavity member, and a base wall of the first cavity member, 

a second cavity member coupled to the first cavity member, the second cavity member including a first opening of the second cavity member, a second pocket of the second cavity member, and a base wall of the second cavity member, wherein the second pocket of the second cavity member at least partially surrounds the first opening of the second cavity member and the base wall of the second cavity member; the second pocket being defined by second wall portions extending from a second bottom portion of the second pocket;

wherein the base walls of each of the first and second cavity members, the first opening of the first cavity member, and the first opening of the second cavity member define a fluid flow path in the modular manifold.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturm (US 7,046,922).
Regarding claim 7, Sturm teaches a modular manifold (37, 38, 70) for a tankless water heater (30), the modular manifold comprising a first cavity member (37) including a first opening (opening formed by any of 45a-45d) of the first cavity member, a first pocket (step formed around 45a, 49 and 45b, step formed around 45c, 48 and 45d; as shown in Fig. 9 below) of the first cavity member, and a base wall (49, 48) of the first cavity member, wherein the first pocket at least partially surrounds the first opening of the first cavity member and the base wall of the first cavity member (as shown in Fig. 9 below), the first pocket being defined by first wall portions (upwardly extending wall of the step formed around 45a, 49 and 45b or around 45c, 48 and 45d; as shown in Fig. 9 below) extending from a first bottom portion (bottom portion of the step formed around 45a, 49 and 45b or around 45c, 48 and 45d; as shown in Fig. 9 below) of the first pocket (as shown in Fig. 9 below); and a second cavity member (38) coupled to the first cavity member (by casing 32), the second cavity member including a first opening (opening formed by any of 55a-55d) of the second cavity member, a second pocket (step formed around 55a, 55d, 55c, 48 and 55d; as shown in Fig. 10 below) of the second cavity member, and a base wall (58) of the second cavity member, wherein the second pocket of the second cavity member at least partially surrounds the first opening of the second cavity member and the base wall of the second cavity member (as shown in Fig. 10-11), the second pocket being defined by second wall portions (upwardly extending wall of 

















[AltContent: textbox (First pocket)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    738
    563
    media_image1.png
    Greyscale



[AltContent: textbox (Second pocket)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    629
    580
    media_image2.png
    Greyscale

Regarding claim 9, Sturm teaches the modular manifold as set forth above, wherein the first cavity member includes a second opening (opening formed by any of 45a-45d different from the first opening of the first cavity member) of the first cavity member, wherein the first pocket of the first cavity member also at least partially 
Regarding claim 10, Sturm teaches the modular manifold as set forth above, wherein each of the first and second openings of each of the first and second cavity members are circular or partially circular in shape (as shown in Fig. 9-11).
Regarding claim 11, Sturm teaches the modular manifold as set forth above, wherein the first pocket of the first cavity member is on a different plane relative to the base wall of the first cavity member (as shown in Fig. 9); and wherein the second pocket of the second cavity member is on a different plane relative to the base wall of the second cavity member (as shown in Fig. 10-11).
Regarding claim 12, Sturm teaches the modular manifold as set forth above, further comprising a first cover plate (any of 78, any of caps 46 and/or tubing connected to ports 55d and 55a, or 55a-55d; Col. 4, lines 42-67 and Col. 5, lines 1-3) coupled to one of the first and second cavity members (as shown in Fig. 10-13), the first cover plate configured to cover one of the first and second openings of one of the first and second cavity members (as shown in Fig. 10-13); and a second cover plate (any of 78, any of caps 46 and tubing connected to ports 55d and 55a, different from the first cover plate) coupled to one of the first and second cavity members (as shown in Fig. 10-13), 
Regarding claim 13, Sturm teaches the modular manifold as set forth above, wherein the first and second cover plates also define, in part, the fluid flow path (as shown in Fig. 10-13 and 16).
Regarding claim 14, Sturm teaches the modular manifold as set forth above, further comprising a temperature sensor (112, 114, 115, sensor in aperture 59, Col. 5, lines 2-3) coupled to one of the first and second cover plates (78 is coupled to 37, 37 is coupled to 32 and 32 is coupled to 38 where the temperature sensor is located; when 46 and/or tubing connected to ports 55d and 55a, or 55a-55d, are coupled to 38).
Regarding claim 15, Sturm teaches the modular manifold as set forth above, further comprising a coupling (threads on 45a-45d, threads on screws of keeper plate 80) coupled to one of the first and second cavity members (Col. 5, lines 15-19; as shown in Fig. 13), wherein the coupling is configured to couple a fluid flow conduit (caps can be considered a fluid conduit; Col. 6, lines 12-30; 32) to the one of the first and second cavity members (as shown in Fig. 4-8, 12, 13 and 16; as shown in Fig. 4 and 16).
Regarding claim 16, Sturm teaches the modular manifold as set forth above, wherein the coupling includes a set of threads configured to engage with a corresponding set threads on the fluid flow conduit to couple the coupling to the fluid flow conduit (Col. 5, lines 15-19; screws inherently have threads and the casing 32 would inherently have threads to secure the screws).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Cox (US 8,256,503) or Kitayama (JP 10-184473).
Regarding claim 8, Sturm teaches all the elements of the claimed invention as set forth above, except for, wherein the first cavity member is identical in structure to the second cavity member.
Cox teaches a manifold (60, 96) wherein the first cavity member (60) is identical in structure to the second cavity member (96) (as shown in Fig. 2, 3 and 13-16).
Kitamaya teaches a manifold (Fig. 1) wherein the first cavity member (11) is identical in structure to the second cavity member (12) (as shown in Fig. 1).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the first and 
Furthermore, it would have been an obvious matter of design choice to make the first cavity member having identical structure to the second cavity member since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure of the first and second cavity members shown in Sturm.
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. Regarding claim 7, Applicant argues that “Sturm fails to disclose, teach, or suggest that the first cavity member and the second cavity member each comprise a pocket. The Office Action alleges that the “step formed around 45a, 49 and 45b” and the “step formed around 45c, 48 and 45d” in Fig. 9 of Sturm are analogous structures to the claimed pocket. See Office Action at pages 9-10. First, the Office Action cites Fig. 9, but cites no accompanying express disclosure in Sturm, regarding a “step” as described in the Office Action. In other words, Sturm does not explicitly refer to or describe the alleged “step[s]” in the manner asserted by the Office Action. Second, Sturm is silent regarding a first pocket of a first cavity member being defined by first wall portions extending from a first bottom portion of the first pocket. It is likewise silent with respect to a second pocket of a second cavity member being defined by second wall portions extending from a second bottom portion of the second pocket. The Examiner’s acknowledgement, in the Interview Summary, that describing the claimed pocket as .  
Regarding claims 8-17, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        09/01/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761